DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
Applicant’s cancellation of claims 27, 35 and amendment of claim 26, 28 and 47 and the addition of new claims 46 and 47, in the paper of 6/9/2021, is acknowledged.  Applicants' arguments filed on 6/9/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 26, 28-34, 36-47 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election without traverse of Group I, claims 26-40, to isolated bacteriophage RNA polymerase and Species of Species Group 1: amino acid position 567, Species Group 2: amino acid position 388, Species Group 3: amino acid position 832, Species Group 4: amino acid positions 108, 206, 375, 495, 642, 740, 834, 847, 
Applicant’s election of positions 388 and 567 in new claim 46 and position 832 in new claim 47 is acknowledged.
Claims 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Terminal Disclaimer
The terminal disclaimer filed on 8/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,519,431 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 26, 28-34, 36-40, 47 are objected to because of the following informalities:  
Claim 26 (28-34, 36-40 dependent from) recites “at least one amino acid substitution, each corresponding to a position” in which the recitation “each” is awkward and confusing.  
Claim 36 recites “the at least one amino acid substitutions” which should be “the at least one amino acid substitution”.
Claims 47 depends from rejected claims 46.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28-29 recite “the at least one substitution” referring to claim 26, however, claim 26 recites “ “at least one amino acid substitution”.  Thus there is insufficient antecedent basis for the “the at least one substitution”.  The recitation in claim 28 and 29 are interpreted as “the at least one amino acid substitution comprises”.
Claim 30 recites “the substitution” referring to claim 26, however, claim 26 recites “ “at least one amino acid substitution”.  Thus there is insufficient antecedent basis for the “the at least one substitution”.  The recitation in claim 30 is interpreted as “the at least one amino acid substitution”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,627,424) and Brieba et al. (Journal of Biological Chemistry, Vol 278, No. 13, pp10306-10313, March 2001).
	Wang teaches a protein comprising at least two joined heterologous domains including a sequence non-specific double stranded nucleic acid binding domain and a reverse transcriptase domain.  Wang teaches the improved generation of a number of novel nucleic acid modifying enzymes comprising nucleic acid binding domains and various polymerase domains including an RNA polymerase domain from bacteria and phage.  The improvement is the fusion of a sequence-non-specific nucleic-acid-binding domain to the enzyme in a manner that enhances the ability of the enzyme to bind and catalytically modify the nucleic acid.
Brieba et al. teach the use of scanning mutagenesis to reveal the role for helix N of the bacteriophage T7 RNA polymerase thumb subdomain in transcription complex stability, pausing and termination.  Brieba et al. identify a number of positions of the T7 RNA polymerase having a role in the elongation complex stability and processivity.  Brieba et al. teach that the phosphate ribose backbone of the RNA contacts a stretch of 391, Ser393 and Arg394 destabilize elongation complexes and that substitutions at position 393 and 394 increase termination of transcripts 5 or more bases in length.  Brieda et al. teach that alanine substitution of other residues within 385-395 do not have marked effects on transcription complex stability, but alanine substitutions of Asp388 and Tyr385 reduce pausing and termination at the T7 concatemer junction and thus increase processivity.
Brieba et al. further teach RNA synthesis methods comprising the T7 RNA polymerase mutant above comprising the use of a DNA template, rNTPs and a buffering agent.
One of ordinary skill in the art before the effective filing date would have been motivated to substitute any of the Asp388 or Tyr385 T7 RNA polymerase variants taught by Brieba et al. for the RNA polymerase fused to a sequence non-specific double stranded nucleic acid binding domain taught by Wang as a means of enhancing the ability of the enzyme (RNA polymerase) to bind and catalytically modify nucleic acids.  The motivation for the use of the Asp388 or Tyr385 T7 RNA polymerase variants taught by Brieda et al. is that each of these mutants have shown an reduced pausing and termination which are beneficial properties of a T7 RNA polymerase variant which could be combined the nucleic acid binding domain of Wang to enhances the ability of the enzyme to bind and catalytically modify the nucleic acid.  Each of the properties of the variants taught by Brieda et al. and Wang are desirable properties of a engineered T7 RNA polymerase for use in recombinant DNA/RNA methods.  One of ordinary skill in the art before the effective filing date would have been further motivated to make 388 and Tyr385 variants.  
Thus, claims 26, 30 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,627,424) and Brieba et al. (Journal of Biological Chemistry, Vol 278, No. 13, pp10306-10313, March 2001).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
9/21/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652